09/02/2020



                                                                                   Case Number: DA 20-0308




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                 SUPREME COURT CAUSE No. DA 20-0308



KAREN M. MYERS,

      Appellant/Cross-Appellee,

      vs.                                                    ORDER

ROBERT N. MYERS, JR.,

      Appellee/Cross-Appellant.


      Appellee having filed a Motion to Voluntarily Dismiss Cross Appeal herein,

and the Court having considered the same,

      IT IS HEREBY ORDERED that Appellee’s Cross Appeal is Dismissed.

      The Clerk is directed to provide a true copy of this Order to and all counsel

of record.

      Dated this _____ day of September 2020.



                                      ____________________________________
                                                Chief Justice




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           September 2 2020